Citation Nr: 1120234	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  06-37 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the overpayment of compensation benefits was properly created.

2.  Entitlement to waiver of the recovery of an overpayment of VA compensation benefits in the amount of $63,749.21.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from December 1986 to January 1995.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, and from a January 2006 decision of the Committee on Waivers and Compromises (Committee) in Buffalo, New York.

The Board notes that additional evidence submitted by the Veteran in January 2011 is not pertinent as to whether the overpayment was properly created, and RO review of this evidence prior to adjudication by the Board of the question of creation is not necessary.

The issue of entitlement to a waiver of recovery of the recovery of an overpayment is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran has had a 100 percent rating based on individual unemployability in effect since November 1996 and she was incarcerated for a felony from November 12, 2002, to November 13, 2008.

2.  From January 12, 2003, until November 13, 2008, the Veteran was only entitled to compensation at a 10 percent rate.

3.  An overpayment was properly created from January 12, 2003, until the Veteran's 100 percent rating was reduced to 10 percent during her incarceration.

4.  At the time the funds were deposited into the Veteran's account, she was aware that she was not legally entitled to the amount of funds deposited.



CONCLUSION OF LAW

The RO properly assigned the Veteran compensation at the 10 percent rate since January 12, 2003, due to incarceration for a felony and the overpayment was properly created.  38 U.S.C.A. § 5313 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.500, 3.660, 3.665 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the provisions relating to notice and development found in the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), are not applicable to cases involving overpayment and indebtedness.  Barger v. Principi, 16 Vet. App. 132 (2002).  Notwithstanding the fact that the notice and development provisions are not controlling in these matters, the Board has reviewed the case and determined that the appellant has had a fair opportunity to present arguments and evidence in support of her challenge to the validity of the debt in question, to include multiple written arguments and personal testimony.

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.962 (2010).  To establish improper creation of an overpayment, i.e. an invalid debt, evidence must show that the appellant was legally entitled to the VA compensation benefits at issue, or, if she was not legally entitled to these benefits, then it must be shown that VA was solely at fault for the erroneous payment of excess benefits.

Governing law provides, in pertinent part, that a VA beneficiary who is incarcerated for a period in excess of sixty days for conviction of a felony shall not be paid compensation in excess of a specified amount for the period beginning on the sixty-first day of such incarceration and ending on the day such incarceration ends.  38 U.S.C.A. § 5313; 38 C.F.R. § 3.665.  In the case of a veteran with service-connected disability rated at 20 percent or greater, compensation during incarceration is payable at the rate of 10 percent pursuant to 38 U.S.C.A. § 1114(a).  38 C.F.R. § 3.665(d)(1).

A July 1997 rating decision granted the Veteran a total rating based upon individual unemployability due to service-connected disability (TDIU).

In September 2003 the RO conducted a computer cross-match between VA records and Social Security Administration (SSA) records, which revealed the Veteran had been incarcerated for a felony.  The document indicates that the Veteran was imprisoned on November 12, 2002, and that her sentence of confinement was from four to twelve years.  Based on her incarceration for a felony, the RO reduced the Veteran's compensation rate from 100 percent to 10 percent, effective from January 12, 2003.  As the Veteran had already been paid at the 100 percent rating during her confinement, an overpayment was created.

It is undisputed that the Veteran continued to be paid at the rate of 100 percent, whereas she was only entitled to payment at the rate of 10 percent during this period.  Therefore, the record establishes that the Veteran is not legally entitled to the VA compensation benefits at issue.

The Veteran asserted at her hearing that VA was at fault for not reducing her from 100 percent to 10 percent sooner.  She stated that VA was informed of her incarceration in January 2003 and again in September 2003.  She reported that she was not sent notice of the overpayment until June 2004 and that her benefits were not reduced until August 2005.  She testified that prior to August 2005 she made numerous calls and sent numerous letters to VA to inform VA that the payment of full compensation needed to be stopped, but she was still paid.   

In this case the record does not show that VA was informed of the Veteran's incarceration until September 2003.  Although VA continued to pay the Veteran at the 100 percent rate for almost two years, the Board does not find that this meets the criteria of sole administrative error on the part of VA.  Sole administrative error may be found to occur only in cases where the Veteran had no knowledge of the erroneous award, or had no cause to know that payments were erroneous.  See Jordan v. Brown, 10 Vet. App. 171 (1997).  In this case, the Veteran has made no assertions that she was unaware that she was not entitled to full compensation benefits while she was incarcerated.  Furthermore, contrary to the Veteran's testimony that she had contacted VA and asked VA to reduce her benefits, in a May 2005 letter to VA the Veteran requested that she continue to be paid full benefits.  Any administrative error by VA in not enacting the required reduction earlier may not be used to negate the validity of the debt where the Veteran had cause to know that benefit payments received were received in error.  As the Veteran had knowledge, or should have known, of the erroneous payments to her account, the overpayment is not based solely on administrative error by VA.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown.

In this case the Veteran was only entitled to payment at a 10 percent rate from the 61st day of her incarceration and the overpayment was not due to sole VA error.  Accordingly,  the Board finds that the debt is valid.


ORDER

The overpayment of compensation benefits was properly created.



REMAND

Additional evidentiary development is required before the issue of eligibility for a waiver of the Veteran's debt is ready for Board adjudication.  See 38 C.F.R. § 19.9 (2010).

The Veteran has not been requested to fill out a financial status report (FSR).  An FSR should be considered in determining whether a waiver of overpayment is warranted.  

In January 2011 the Veteran submitted additional evidence pertinent to the Veteran's claim that she is entitled to a waiver of repayment of the overpayment.  This evidence should be considered by the RO and a supplemental statement of the case issued prior to Board review.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a financial status report form and request that she fill it out and return it.

2.  Upon completion of the above requested development, reconsider the Veteran's claim.  If the benefit sought on appeal is not granted, the Veteran and her representative should be provided a supplemental statement of the case and afforded the appropriate period of time to respond.  The supplemental statement of the case should include consideration of all evidence received since the December 2008 statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


